J-S18017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: I.R.H., A MINOR                IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA


                        .

APPEAL OF: W.J.H., JR., NATURAL
FATHER

                                                       No. 1741 MDA 2015


              Appeal from the Order Entered September 10, 2015
               In the Court of Common Pleas of Luzerne County
                        Orphans' Court at No(s): A-8294


BEFORE: BOWES, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                         FILED FEBRUARY 10, 2016

        W.J.H., Jr. (Father) appeals from the order of the Court of Common

Pleas of Luzerne County that granted involuntary termination of his parental

rights as to his daughter, I.R.H. (born March 2003). After careful review, we

affirm.

        The trial court stated the procedural and factual history of this matter

as follows:

        Petitioner, [P.P.] (hereinafter referred [to] as Grandmother) is
        the maternal Grandmother of the child, I.R.H. On February 26,
        2015, Grandmother filed a [p]etition for [i]nvoluntary
        [t]ermination of [p]arental [r]ights (Petition) of the Father of the
        minor child, I.R.H.[,] grounded in Title 23 Pa.C.S. §

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S18017-16


        2511(a)(1).[1]     Natural Mother voluntarily relinquished her
        parental rights in a separate proceeding.

        A hearing was held on August 11, 2015. The [c]ourt took the
        matter under brief advisement and on September 10, 2015, the
        [c]ourt entered a decree terminating the parental rights of . . .
        Father.

                                           ...

        The minor child, I.R.H.[,] was twelve years old at the time of the
        hearing on August 11, 2015. The appeal involves the proposed
        termination of Father’s parental rights.      [Father has been
        incarcerated since October 2012.]

        It is unrebutted that the minor child has been residing with the
        Grandmother uninterruptedly since the child was three (3) years
        old. Grandmother testified that at the time of the child’s birth,
        both Mother and Father and the child were residing with her.
        Later, Mother and Father moved out of the residence with the
        child. Subsequently, Mother and Father were separated and
        Mother and the child moved in with the Grandmother.

        Grandmother testified that she had raised the child throughout
        the child’s life. Grandmother also testified that Father had
        requested that a letter be written on his behalf on June 8,
        2011[,] in which he had agreed to sign over all of his parental
        rights to Grandmother. Grandmother testified that the child was
        8 or 9 years old the last time Father saw her. Grandmother
        further testified that her house had burned down in
____________________________________________


1
    Section 2511(a) of the Adoption Act provides, in relevant part:

        (a) General rule. – The rights of a parent in regard to a child may be
        terminated after a petition is filed on any of the following grounds:

        (1) The parent by conduct continuing for a period of at least six
        months immediately preceding the filing of the petition either has
        evidenced a settled purpose of relinquishing parental claim to a child
        or has refused or failed to perform parental duties;

23 Pa.C.S. § 2511(a).




                                           -2-
J-S18017-16


       approximately July 2013. Even though the house burned down,
       Grandmother testified that she was still receiving mail at the
       house until approximately two to three months from the hearing
       date on August 11, 2015. Grandmother completed a change of
       address form with the post office at that time.

       In meeting its requisite burden of proof by clear and convincing
       evidence regarding the termination of Father’s parental rights,
       Petitioner offered the uncontradicted testimony of the
       Grandmother. Father also testified before the court on August
       11, 2015.

                                           ...

       Father did not attempt to call or write to the child prior to and
       during his incarceration. Father admitted that he last saw the
       child in June 2011[,] which was his last contact with the child.
       Since June 2011, Father did not write, call or send any cards or
       gifts to the child. Father testified that he was not incarcerated
       until October 29, 2012. Father did not contact Grandmother
       subsequent to the letter dated June 8, 2011[,] . . . and
       Grandmother’s residence did not burn until July 2013. Father
       testified that when he was advised by his [m]other and sister
       that the Grandmother’s house burned down, Father contacted
       Domestic Relations in [an] attempt to locate an address for the
       child. However, that is the only effort Father made while he was
       incarcerated.

Trial Court Opinion, 11/10/15, at 1-3, 7.

       Father filed a timely notice of appeal and concise statement of matters

complained of on appeal. Father raises the following issue for our review:

       Whether the trial court erred in finding that Children and Youth
       Services met its burden to prove the elements of termination
       with respect to 23 Pa.C.S.A. §§ 2511(a)(1) and 2511(b),
       through clear and convincing evidence?

Brief for Appellant, at 3.2
____________________________________________


2
  We note that neither Grandmother nor the Guardian Ad Litem appointed in
this matter filed briefs.



                                           -3-
J-S18017-16



      It is well established that:

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is
      defined as testimony that is so “clear, direct, weighty and
      convincing as to enable the trier of fact to come to a clear
      conviction, without hesitance, of the truth of the precise facts in
      issue.” It is well established that a court must examine the
      individual circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence
      in light of the totality of the circumstances clearly warrants
      termination.

In re Adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003) (citation

omitted). See also In re C.P., 901 A.2d 516, 520 (Pa. Super. 2006) (party

seeking termination of parental rights bears burden of proving by clear and

convincing evidence that at least one of eight grounds for termination under

23 Pa.C.S. § 2511(a) exists and that termination promotes emotional needs

and welfare of child as set forth in 23 Pa.C.S. § 2511(b)).

      Pursuant to section 2511(a)(1), parental rights may be terminated

based upon relinquishment or failure to perform parental duties in the six

months prior to the filing of the termination petition. However,

      [a]lthough it is the six months immediately preceding the filing
      of the petition that is most critical to the analysis, the court must
      consider the whole history of a given case and not mechanically
      apply the six-month statutory provision.            The court must
      examine the individual circumstances of each case and consider
      all explanations offered by the parent facing termination of his
      parental rights, to determine if the evidence, in light of the
      totality of the circumstances, clearly warrants the involuntary
      termination.




                                      -4-
J-S18017-16



In re K.Z.S., 946 A.2d 753, 758 (Pa. Super. 2008) (citations and quotation

marks omitted).

     We review a trial court’s decision to involuntarily terminate parental

rights for an abuse of discretion or error of law. In re A.R., 837 A.2d 560,

563 (Pa. Super. 2003).      Our scope of review is limited to determining

whether the trial court’s order or decree is supported by competent

evidence. Id.

     Instantly, Father argues that Grandmother has failed to present clear

and convincing evidence of grounds for termination pursuant to section

2511(a)(1). In support of his position, Father cites to In re R.I.S., 36 A.3d
567, 573 (Pa. 2011) (the court “must inquire whether the parent has utilized

those resources at his or her command while in prison to continue and

pursue a close relationship with the child”). Father claims that he “did make

efforts using all available resources to him. After [F]ather was incarcerated,

he made numerous attempts to contact his daughter including writing

Domestic Relations, asking for an address. . . . Father learned from family

members that the house where [G]randmother was residing had burned

down.”   Brief for Appellant, at 8.   Father argues that he should not have

been “expected to keep sending letters to a house that he has been told was

burned down.” Id. at 9.

     Father’s claims that he made numerous attempts to contact I.R.H. and

that he used every resource available to him to have a relationship with her

are belied by the record. Father did not attempt to obtain a phone number

                                      -5-
J-S18017-16



where he could reach I.R.H. At no time during his incarceration did Father

attempt to send mail to the address where Grandmother’s house burned

down, either before or after the fire.3               As the trial court noted, Father

attempted to get I.R.H.’s new address from Domestic Relations. However,

according to Father’s testimony, he wrote to Domestic Relations twice, at

most, and he made no attempt to determine a way to contact I.R.H. in the

six months immediately prior to the filing of the Petition.

       Additionally,    Father    argues       that    “[G]randmother   concealed   her

whereabouts and her phone number.”                    Id.   However, even prior to his

incarceration, Father failed to write to Grandmother’s address and never

filed a petition seeking custody or visitation with I.R.H. The record shows

that the last time Father visited I.R.H. was in June 2011, well before he was

incarcerated in October of 2012.               Father testified that the last time he

provided any monetary support for I.R.H. was in either 2008 or 2009. See

N.T. Termination Hearing, 8/11/15, at 51-52. Thus, considering the totality

of the circumstances, we find that the termination of Father’s parental rights

is warranted pursuant to section 2511(a)(1). K.Z.S., supra.



____________________________________________


3
  We note that although Grandmother and I.R.H. moved after the house fire,
mail that was sent to the address was received and then forwarded to
Grandmother’s new address up until two to three months prior to the
termination hearing. Thus, had father sent mail to Grandmother’s address
in the six months immediately preceding the filing of the Petition, it is likely
that the mail would have been delivered successfully.



                                           -6-
J-S18017-16



      We next turn to section 2511(b), which requires a determination

regarding whether termination best serves the developmental, physical, and

emotional needs and welfare of the child.

      Intangibles such as love, comfort, security, and stability are
      involved in the inquiry into the needs and welfare of a child. . . .
      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also
      consider the intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent.
      Additionally, . . . the trial court should consider the importance
      of continuity of relationships and whether any existing parent-
      child bond can be severed without detrimental effects on the
      child.

In re K.M., 53 A.3d 781, 791 (Pa. Super. 2012) (citations omitted).

      Here, the record indicates that the parent-child bond between Father

and I.R.H is non-existent. I.R.H. has lived with Grandmother continuously

since she was three years old.      Father has not seen I.R.H. since 2011.

Grandmother     meets    I.R.H.’s   physical   and   emotional    needs,     and

Grandmother testified that I.R.H. turns to her for emotional support.

Moreover, Father makes no specific argument that termination of his

parental rights would have a detrimental effect or would not serve I.R.H.’s

best interest. Accordingly, we find that the relationship between Father and

I.R.H. can be severed without detrimental effects and that it is in the child’s

best interest that Father’s parental rights be terminated. Id.

      Order affirmed.




                                     -7-
J-S18017-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/10/2016




                          -8-